Willson, J.
Defendant was convicted of an assault with intent to murder. In this offense, as in murder, malice is an essential element, and an explanation of the legal signification of malice is a part of the law applicable to the case, and must be given in charge to the jury. Repeated decisions hold that it is fundamental error for the judge to omit such explanation from his charge. (Babb v. The State, 12 Texas Ct. App., 491, and cases there cited.)
In this case, the judge having failed to explain the term malice in his charge to the jury, the judgment of conviction must be reversed and the cause remanded for another trial.

jReversed and remanded.

Opinion delivered January 13, 1883.